Citation Nr: 0013877	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-21 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from September 1951 to June 
1953.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision from the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
tinnitus.

The Board, in a decision dated in January 1998, established 
service connection for hearing loss and denied the veteran's 
claim of entitlement to service connection for tinnitus.  In 
a June 1998 rating decision, the RO reopened the veteran's 
claim of entitlement to service connection for tinnitus based 
on the submission of new and material evidence but denied the 
veteran's claim.  


FINDINGS OF FACT

1.  The Board denied service connection for tinnitus in its 
January 1998 decision on the basis that the claim for service 
connection was not well grounded.  

2.  Evidence received since the Board decision includes 
evidence that is more than cumulative and is probative of the 
issue of service connection.  

3. The veteran's claim that he currently has tinnitus related 
to service is accompanied by medical evidence to support that 
allegation.

4. The claim for service connection for tinnitus is 
plausible.



CONCLUSION OF LAW

1.  The January 1998 Board decision which denied service 
connection for tinnitus is final. 38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1999).

2. New and material evidence has been submitted since the 
January 1998 Board decision to reopen the claim for 
entitlement to service connection for tinnitus. 38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3. The veteran's claim for entitlement to service connection 
for tinnitus is well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's DD Form 214 indicates that he was assigned to 
an artillery battalion during service and that he served in 
Korea.  His main civil occupation was reported as sawmill 
worker.  

The veteran's service medical records do not reflect any 
complaints or findings of hearing loss or tinnitus.  When he 
was examined in June 1953 for separation, his ears and 
hearing were noted to be normal.  At that time the veteran 
reported having or having had ear, nose or throat trouble, 
not further specified.  

On a June 1957 quadrennial medical history questionnaire the 
veteran gave a history of ear, nose or throat trouble that 
was not further explained.  On examination, his ears were 
noted to be normal and whispered voice hearing was 15/15, 
each ear.  It was noted that his nose had been broken.  

In his initial claim for VA disability benefits filed in 1964 
the veteran mentioned a knee problem and in an October 1964 
statement Harold Sisson, M.D., reported that the veteran had 
a knee disability.  

No relevant complaints were noted on a December 1964 general 
medical examination.  At that time the veteran reported twice 
that he was working as a "sawyer" in a sawmill. 

In June 1993, the veteran filed a claim for service 
connection for his "hearing."  In a July 1994 VA referral 
to audiology it was noted that he reported hearing loss from 
the Korean War.  When the veteran was given a VA audiological 
evaluation in August 1994 he was noted to have some mild 
"functional overlay."  He was shown to have bilateral 
hearing disability.  There was no reference to tinnitus.  

In August 1994 the veteran submitted a copy of an August 1986 
consultation report written by L. Rennie, M.D., at the 
Rappahannock General Hospital.  The veteran was noted to be a 
supervisor at US Automotive and was seen with a recent 
history of sudden severe vertigo with occipital pain on 
turning his head.  It was noted that he had been seen in the 
emergency room with nausea, vertigo and sweating and had 
previously had right ear pain for a few weeks.  It was also 
noted that he had had increasing deafness over a "two (sic) 
period of time" and had had " some disability in hearing 
back in the late 40's which he attributed to his time firing 
guns in the service."  Examination revealed that the veteran 
was partially deaf and had mild right nystagmus on turning 
his head to the right.  A CT scan of the brain and 
electronystagmography were accomplished and were normal.  

The veteran and his spouse appeared at a Board hearing in 
January 1997 in regard to the then pending claim of service 
connection for hearing loss and tinnitus.  In pertinent part, 
the veteran testified to the effect that he had exposure to 
weapons' fire while in Korea and that he reported "a hearing 
problem" to his lieutenant and then to officers at Fort 
Meade, Maryland, upon his return to the United States.  In 
regard to the history of ear, nose or throat trouble reported 
by the veteran at the time of his service separation 
examination, he explained that he "used to have this ringing 
in the ears," and he would get dizzy.  

During a VA audiological examination in April 1997, the 
veteran reported that during service he had been a gunner and 
had to fire a Howitzer for two to three hours at a time for 
over a year.  He stated that he did not have ear protection 
but was told to cover his ears with his hands.  He stated 
that he would hear bells when he was firing artillery and 
that he had tinnitus at the time he was firing the guns, but 
"after he got out of the service he no longer has 
tinnitus."  He reported that he and his father owned a 
lumber mill at one time but that he "never ran the saws, 
only drove the trucks." 

In January 1998 the Board denied service connection for 
tinnitus, noting that the medical evidence did not show that 
the veteran had tinnitus and that the claim was not well 
grounded.  The above noted evidence was on file at the time 
of the Board decision.  

Subsequent to the Board decision, the veteran submitted a 
March 1998 statement from his private physician, M. Lamberth, 
Jr., M.D., in which he reported that he had been treating the 
veteran for tinnitus, vertigo and hearing loss for the past 
15 years.  The veteran reportedly gave a history of those 
symptoms beginning during the Korean War when he was exposed 
to artillery fire.  Dr. Lamberth considered the veteran's 
tinnitus, deafness and dizziness to be a permanent 
disability, noting that "[t]hese problems seem to be service 
connected." 

In a statement dated in June 1998, the veteran's spouse 
reported that she had been married to the veteran since 1951 
and that he began complaining of buzzing and popping in his 
ears immediately after separation from service.  She stated 
that the veteran told her that he had buzzing in his ears and 
that he felt something in his ears.  She stated that the 
veteran has been experiencing these symptoms since she has 
known him.  
Legal Criteria

The Board's 1998 denial of service connection for tinnitus is 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to reopen the claim, the veteran must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The Board finds that the evidence shows that the veteran was 
exposed to noise during service.  The veteran also presented 
competent medical evidence of a current diagnosis of 
tinnitus, which a private physician related to service.  
Without weighing the probative value of this evidence or 
assessing its credibility the Board finds the veteran's claim 
is well grounded based on the evidence.  


ORDER

The claim of entitlement to service connection for tinnitus 
is reopened by the submission of new and material evidence.  
The reopened claim of service connection for tinnitus is well 
grounded.  To this extent only, the appeal is granted.



REMAND

Because the reopened claim of entitlement to service 
connection for tinnitus well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Although 
at the VA examination in April 1997, the veteran reported 
that he had not had tinnitus since service, his private 
physician, in March 1998. reported that he had been treating 
the veteran for multiple symptoms including tinnitus for the 
past 15 years.  It is further noted that although the veteran 
has recently denied any post-service noise exposure, he 
stated on two occasions in 1964 that he worked as a sawyer 
cutting logs.  While these inconsistencies were not 
considered in determining whether there was new and material 
evidence to reopen the claim and then to determine whether 
the claim was well grounded, they now must be addressed in 
determining whether service connection is warranted. 

Accordingly, the case is REMANDED for the following:

1.  The RO should either contact by mail 
or send a field investigator to the 
office of Dr. M. Lamberth, Jr., to obtain 
a copy of the veteran's complete medical 
records dating back to when he was first 
seen by Dr. Lamberth.   It is essential 
that the actual treatment records are 
obtained because another statement from 
Dr. Lamberth will not suffice.  After any 
records obtained are reviewed, the RO 
should determine whether they document 
that the veteran complained of and/or was 
treated for tinnitus for many years 
beginning in about 1983.   



2.  After the above has been completed, 
the RO should determine whether there is 
any actual (credible) medical record 
corroboration of Dr. Lamberth's statement 
that he has treated the veteran for 
tinnitus for many years, in light of the 
veteran's denial at his VA examination 
that he had tinnitus after service and 
the lack of reference to tinnitus in Dr. 
Rennie's August 1986 report regarding 
hearing loss and vertigo.   If and only 
if there is contemporaneous medical 
record corroboration that Dr. Lamberth 
has been treating the veteran for 
tinnitus for many years, the veteran 
should be afforded an examination by a 
specialist in audiology to whom the 
claims file must be made available.  The 
examiner must review the entire file and 
examine the veteran.  It should be noted 
that, despite the veteran's recent denial 
of any post-service noise exposure, he 
stated twice in 1964 that he worked as a 
sawyer (a person who saws wood) at a 
sawmill.  The examiner should then 
address the following:  (1) does the 
veteran currently have tinnitus; (2) does 
the veteran's tinnitus appear to be part 
of a symptoms complex or is it a distinct 
and separate entity; (3) what is the most 
likely etiology of any tinnitus (a) if it 
is part of a symptom complex and (b) if 
it is a distinct entity; (4) if it is as 
least as likely as not that tinnitus is 
the result of noise exposure, what is the 
likelihood that it is due to in-service 
noise exposure, in view of the veteran's 
admitted work sawing logs at a sawmill 
after service, the veteran's denial of 
tinnitus at the April 1997 VA 
examination, and the absence of any 
reference in the record to tinnitus until 
decades after service.  The report should 
be legibly written and comprehensive.  If 
necessary, the examiner may express an 
opinion in terms of likelihood (that is, 
more likely, less likely or as likely as 
not).  

3.  After the development requested above 
is completed to the extent possible, the 
RO should again review the record.  If 
the decision remains adverse, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned 
to the Board for appellate consideration, 
if otherwise in order.  The veteran need 
take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 



